Case:19-03343-jwh Doc #3 Filed: 09/: 0/19 Page 1 of 1
UNITED Sraths BANKR Pr dbuRT?
EASTERN DISTRICT OF MICHIGAN

 

SOUTHERN DIVISION
IN RE: | -. CHAPTER 13
Patrick J Walker CASE NUMBER 19-O38U4
Debtor(s) : JUDGE: Joel D. Applebaum
AFFIDAVIT -

1, Patrick J Walker, the undersigned being duly sworn, declare under penalty of perjury
under the laws of the United States of America that the foregoing is true and correct.

(1) ‘That l am a debtor in the process of filing bankruptcy.
(2) That I did not work in 2017 or 2018.
(2) That I am not required to file taxes for the years 2017 or 2018.

I DECLARE THAT THE STATEMENTS ABOVE ARE TRUE TO THE BEST OF MY
KNOWLEDGE, INFORMATION, AND BELIEF

Further deponent sayeth not. i - | a / :
Dated q ~ IO - \q | — OY i

 

 

 

YX Patrick I Walker, aff
